DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noriko (JP 10-144827) (IDS filed on 6/25/2019) in view of Hideo et al. (JPH0823005; hereinafter Hideo) (IDS filed on 5/23/2022).
Regarding claim 1, Norika discloses a semiconductor device comprising:
a lead frame (see labeled fig. 1);
a semiconductor chip 1 (fig. 1) fixed to an upper surface of the lead frame (see labeled fig. 1);
a first resin 4 (fig. 1) in direct contact with a lower surface of the lead frame (see labeled fig. 1); and
a second resin 3 (fig. 1) provided on the first resin 4 (fig. 1), wherein the first resin 4 (fig. 1) is higher in heat conductivity than the second resin (e.g. the first resin 4 is high heat conductive resin), and
the first resin 4 and the second resin 3 cover the semiconductor chip 1 (fig. 1).

    PNG
    media_image1.png
    466
    975
    media_image1.png
    Greyscale

	Noriko does not disclose an entirety of the first resin is provided only below the lower surface of the lead frame.
	However, Hideo discloses a semiconductor device comprising: an entirety of the first resin 109 (fig. 11) is provided only below the lower surface of the lead frame 113 (fig. 11, page 33, Explanation of reference numerals).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Noriko by having the entirety of the first resin is provided only below the lower surface of the lead frame, as taught by Hideo, in order to improve an efficiency, design flexibility in mounting semiconductor and less complex to implement.
	Regarding claim 3, Noriko discloses that wherein the first resin 4 (fig. 1) is exposed below the semiconductor chip 1 (fig. 1), and the second resin 3 (fig. 1) is exposed above the semiconductor chip 1 (fig. 1).
	Regarding claim 17, Noriko discloses that wherein the first resin 4 (fig. 1) and the second resin 3 (fig. 1) cover the semiconductor chip 1 such that a lowest surface of the semiconductor device 1 is entirely composed of the first resin 4 (fig. 1).
	Regarding claim 17, Hideo discloses that wherein the first resin 109 (fig. 11) and the second resin 108 (fig. 11) cover the semiconductor chip 107 such that a lowest surface of the semiconductor device 107 is entirely composed of the first resin 109 (fig. 11).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noriko (JP 10-144827) (IDS filed on 6/25/2019) in view of Hideo et al. (JPH0823005; hereinafter Hideo) (IDS filed on 5/23/2022) as applied to claims 1, 3, 17 above, and further in view of Mino et al. (U.S. 2012/0018202; hereinafter Mino).
As discussed in details above, Noriko as modified by Hideo substantially discloses all the limitation as claimed above except for the first resin is alumina, and the second resin is silica.
However, Mino discloses a semiconductor device comprising: one resin is alumina and the other resin is silica (claim 6).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to use the alumina resin and silica resin, as taught by Mino, into the first resin and second resin of Noriko and Hideo, in order to provide a suitable materials for the resins and to assure in quality and reliability of the semiconductor device.

Response to Arguments
Applicant’s arguments, see applicant argument, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1-3 under Noriko (JP 10-144827) (IDS filed on 6/25/2019) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hideo et al. (JPH0823005; hereinafter Hideo) (IDS filed on 5/23/2022).  Please see the new grounds of rejection above regarding currently amended claims 1-3 and newly added claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894               

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894